OPINION OF THE COURT.
To His Excellency, Alfred H. Littlefield, Governor of the State of Rhode Island and Providence Plantations:
We have received your Excellency's communication, dated July 14, 1881, and, in reply to it, have to say that we are of the opinion that the restriction contained in section 2 of chapter 889 of the Public Laws, to wit: "Nor shall any license be granted for the sale of such liquors in any building or place within four hundred feet of any public school," covers the entire space around any public school for four hundred feet, so that a "building or place" is within four hundred feet of a school, whenever, measuring in a straight line, any part of it is within four hundred feet of any part of the school. *Page 737 
We are also of opinion that the word "school" in the chapter means simply the school house, and does not include the school lot or yard, and consequently that the measurements should be made from the school building.
Judge MATTESON is absent from the city, and Judge TILLINGHAST is too ill to confer with us.
                                      THOMAS DURFEE, ELISHA R. POTTER, JOHN H. STINESS.